American Banknote Corporation


STEVEN G. SINGER
Chairman and CEO 560 Sylvan Avenue
Englewood Cliffs, New Jersey 07632
Phone: (201) 568-4400 Fax (201) 568-4577



January 4, 2002



Mr. Sidney Levy
Avenida Vieira Souto 620/1020
Rio de Janeiro Brazil

Dear Sidney:

Reference is made to your letter dated January 2nd, 2002 regarding the Stock
Purchase and Sale Agreement by and among you, American Banknote Corporation, ABN
Equities Inc., and American Bank Note Company Grafica E Servicios Ltda (“ABN
Limitada”), dated January 9, 2001, pursuant to which you were entitled to
purchase certain quotas or shares of ABN Limitada.

As a consequence of certain changed circumstances, including without limitation
the decreased value of the Brazilian Real against the Unites States Dollar, and
per our prior discussions, we confirm our agreement to annual such agreement in
its entirety.

Very truly yours,

AMERICAN BANKNOTE CORPORATION




     /s/ Steven G. Singer       
By: Steven G. Singer

January 2nd. 2002
001.01.02.02

Steven Singer
Chairman - American Banknote Corporation
560 Sylvan Avenue, 3rd floor
Englewood Cliffs, NJ 07632
U.S.A.


Dear Steven,

In January 2001 we signed a stock purchase agreement in which I would acquire
1,6% of the capital stock of ABN Limitada owned by ABN Corp, subject to the
confirmation of the restructuring plan of the Parent Company.

As the terms of the contract are not beneficial to me right now, due to the
abnormal variation of the exchanging rate agreed before, and as the
restructuring plan of the Parent Company was not yet been confirmed, I would
like to cancel that agreement immediately.

I hereby ask your permission for the annulment of that contract.

Yours truly,



    /s/ Sidney Levy      
Sidney Levy